


COMPLETION GUARANTY
(Empire Resorts, Inc.)
THIS COMPLETION GUARANTY (this “Guaranty”) is dated December 28, 2015 by EMPIRE
RESORTS, INC., a Delaware corporation (“Guarantor”), for the benefit of EPR
Concord II, L.P., a Delaware limited partnership, EPT Concord II, LLC, a
Delaware limited liability company and Adelaar Developer, LLC, a Delaware
limited liability company (collectively, the “EPR Developers”) and EPR
Properties (collectively, together with the EPR Developers, the “EPR Parties”).
W I T N E S S E T H
WHEREAS, EPR Developers, together with Montreign Operating Company LLC, a New
York limited liability company, Empire Resorts Real Estate I, LLC and Empire
Resorts Real Estate II, LLC (the “Empire Developers”) are parties to that
certain Amended and Restated Master Development Agreement dated the date hereof
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time in accordance therewith, the “MDA”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the MDA; and
WHEREAS, Section 7 of the MDA requires that, subject to the terms and conditions
set forth herein, Guarantor guarantees for the benefit of the EPR Parties the
full and timely payment and performance of clause (i) of the Guaranteed
Obligations (as hereinafter defined); and
NOW, THEREFORE, in consideration for the substantial economic benefits to be
derived by Guarantor from the transactions contemplated by the MDA (the
“Development”), and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I

NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations. Subject to the terms and conditions hereof,
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to the
EPR Parties the full and timely payment and performance of all of the Guaranteed
Obligations as and when the same shall be due. Subject to the terms and
conditions hereof, Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means: (i) the pursuit and achievement of Completion of
(a) the Casino Project, (b) the Entertainment Village Project, and (c) the Golf
Course Project, in each case, free and clear of mechanic’s liens (unless such
liens are being contested in good faith by appropriate proceedings, such liens
have been bonded as reasonably approved by the EPR Developers or obligations
related to such liens are not delinquent (i.e. such liens are inchoate)) and in
accordance with the requirements for such Completion set forth in the MDA, and
payment of all costs and expenses actually incurred in connection therewith, and
(ii) payment of any costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by the EPR Parties in connection with the enforcement of
this




--------------------------------------------------------------------------------




Guaranty or in any action or proceeding brought by the EPR Parties against
Guarantor to enforce Guarantor’s obligations under this Guaranty.
1.3    Completion. Completion of the Empire Project will be deemed to have
occurred only upon: (a) the expiration of the applicable statutory periods of
the State of New York within which valid construction, mechanics or
material-mens' liens may be recorded and served by reason of the design, supply
or construction of the Empire Project with any such liens that have been filed
having been released, discharged of record, or bonded as reasonably approved by
EPR Developers or, alternatively, EPR Developers’ receipt of valid,
unconditional final lien releases thereof from all persons entitled to record
such liens; (b) an independent, third party architect’s certificate certifying
to such Completion in customary form; and (c) EPR Developers’ receipt of such
other customary evidence of Completion as EPR Developers deems necessary and
satisfactory in their reasonable discretion.
1.4    Remedies of the EPR Parties.
(a)    If Completion of the Empire Project does not occur in accordance with the
requirements set forth in the MDA and there is no payment default or failure to
comply with the Gaming Facility License Requirements or Landlord covenants under
the Casino Lease that would prevent Empire Developers from operating the Casino,
then EPR Developers shall have the right in their sole and absolute discretion
to:
(i)     require Guarantor to pay to EPR Developers or their designee in one lump
sum (the “Guarantor Payment”) all of the costs of construction that would have
been incurred by the Empire Developers (as determined, at EPR Developers’ sole
option, by either a final, non-appealable order issued by a court of competent
jurisdiction, or a construction consultant selected by EPR Developers in their
reasonable discretion) to achieve Completion of the Empire Project in accordance
with the MDA to the extent not theretofore paid by the Empire Developers or
Guarantor. For avoidance of doubt, such costs shall include the amount of any
fines or penalties imposed by the Gaming Authorities or other Governmental
Authorities for any delays in the construction or opening of the Casino or
otherwise caused by delays in Completion of the Empire Project in accordance
with the MDA. The Guarantor Payment shall be due no later than 10 Business Days
following the earlier of, as the case may be, the giving of a written demand
therefor from EPR Developers or the issuance of a final, non-appealable order by
a court of competent jurisdiction regarding the amount due under this Section
1.4(a)(i). If after the Guarantor Payment is made the EPR Developers and
Guarantor fail to cooperate with EPR Developers in the facilitation of
Completion of the Empire Project, then EPR Developers shall have the right to
keep all amounts paid to them under this clause (i) without any recourse or
obligation to Guarantor or the Empire Developers; or
(ii) require Guarantor, at Guarantor’s own cost and expense, to commence and
diligently pursue performance of all activities required to cause Completion of
the Empire Project, as applicable, to occur in accordance with the MDA; and
(iii)    require Guarantor to pay EPR Developers any fines or penalties imposed
by the Gaming Authorities or other Governmental Authorities on EPR Developers to
the extent resulting from the failure of the Empire Developers to cause
Completion of the Empire Project in accordance with the MDA.

2



--------------------------------------------------------------------------------




If for any reason Guarantor disclaims or otherwise fails to perform its
obligations under this Section 1.4(a), then EPR Developers shall have the right
to pursue whatever remedies they may have available at law or in equity,
provided, however, that EPR Developers shall not seek, nor shall there be
awarded by any court, arbitrator, or other adjudicator, any consequential,
speculative, or punitive damages except as may be expressly permitted under the
MDA and the Ground Leases.
(b)    EPR Developers may elect, in EPR Developers’ sole discretion, to pursue
any one or more of the remedies set forth in Section 1.4(a) above (subject to
the limitations contained therein), in such order as EPR Developers shall elect.
Guarantor’s obligations hereunder shall not be affected by any errors or
omissions of the Empire Developers, any contractor, any architect, engineer, or
any agent or employee of any of the aforementioned in the design, supervision or
performance of the Development. Neither the Completion of the Project by or on
behalf of EPR Developers nor failure of the foregoing parties to achieve
Completion shall relieve Guarantor of any liabilities with respect to Completion
of the Empire Project hereunder; rather, such liability shall be continuing, and
may be enforced by EPR Developers to the end that Completion of the Empire
Project is achieved, and without loss, injury, liability, cost or expense of any
kind to EPR Developers.
1.5    Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and performance and not a guaranty of collection.
No exculpatory language contained in any of the other Project Documents shall in
any event or under any circumstances modify, qualify or affect the personal
recourse obligations and liabilities of Guarantor hereunder. This Guaranty may
not be revoked by Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation by
Guarantor. It is the intent of Guarantor and the EPR Parties that the
obligations and liabilities of Guarantor hereunder are absolute under any and
all circumstances and that such obligations and liabilities shall not be
discharged or released in whole or in part, by any act or occurrence (including
the fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced) that might, but for the provisions of this Guaranty,
be deemed a legal or equitable discharge or release of Guarantor.
1.6    Intentionally Omitted.
1.7    Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to the EPR Parties hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature
(other than the defense of payment or performance of the Guaranteed Obligations)
that Guarantor or any other Person has or may hereafter have against the EPR
Parties or against payment of the Guaranteed Obligations, whether such set-off,
offset, claim or defense arises in connection with the Guaranteed Obligations or
otherwise.
1.8    No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary
for the EPR Parties (and Guarantor hereby waives any rights that Guarantor may
have to require the EPR Parties) to take any action, obtain any judgment or file
any claim prior to enforcing this Guaranty, including to (i) institute suit or
otherwise enforce the EPR Parties’ rights, or exhaust their remedies, against
the Empire Developers or any other Person liable on all or any part of the
Guaranteed Obligations, or against any other Person, (ii) enforce the EPR
Parties’ rights, or exhaust any remedies available to the EPR Parties, against
any collateral that shall ever have been given to secure all or any part of the
Guaranteed Obligations, (iii) join the Empire Developers or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty or (iv) resort to any other means of obtaining payment of all or any
part of the Guaranteed Obligations. The EPR Parties shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

3



--------------------------------------------------------------------------------




1.9    Payment and Performance by Guarantor. Except as otherwise provided
herein, if all or any part of the Guaranteed Obligations shall not be punctually
paid or performed when due, Guarantor shall, within five (5) Business Days after
written demand by any of the EPR Parties and without presentment, protest,
notice of protest, notice of non-payment or any other notice whatsoever (other
than notice of demand for payment or performance as required hereunder), pay in
lawful money of the United States of America, the amount due thereon to the EPR
Parties. Amounts not paid when due hereunder shall accrue interest at the rate
of 12% per annum. Such demands may be made at any time coincident with or after
the time for payment of all or any part of the Guaranteed Obligations and may be
made from time to time with respect to the same or different Guaranteed
Obligations.
1.10    Application of Payments. If, at any time, there are any obligations of
the Empire Developers to the EPR Parties that are not guaranteed by Guarantor,
the EPR Parties, without in any manner impairing their rights hereunder, may, at
their option, apply all amounts realized by the EPR Parties from any recovery of
any kind held by the EPR Parties to the payment of such unguaranteed obligations
without reduction of amounts due from Guarantor hereunder.
1.11    Waivers.
(a)    Guarantor hereby assents to (but does not guaranty, except as expressly
set forth in Section 1.1 hereof) all of the terms and agreements heretofore or
hereafter made by the Empire Developers with the EPR Parties (including the
provisions of the MDA) and Guarantor hereby waives diligence, presentment,
protest, demand on the Empire Developers for payment or otherwise, filing of
claims, requirement of a prior proceeding against the Empire Developers or any
other Person liable for payment of any or all of the Guaranteed Obligations and
all notices (other than notices expressly provided for hereunder or required to
be delivered under applicable law), including notice of:
(i)    the acceptance of this Guaranty;
(ii)    any amendment, modification, replacement, or extension of the MDA or any
of the other Project Documents;
(iii)    the execution and delivery by the EPR Parties and the Empire
Developers, or any of their respective Affiliates, of any other document arising
under the MDA or in connection with the Project Site;
(iv)    any future change to the time, manner or place of payment of, or in any
other term of all or any part of the Guaranteed Obligations;
(v)    any protest, proof of non-payment or default by the Empire Developers, or
the occurrence of a breach or default under the MDA;
(vi)    the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Guaranteed Obligations, or any part
thereof; or
(vii)    any other action at any time taken or omitted to be taken by the EPR
Parties generally and any and all demands and notices of every kind in
connection with this Guaranty,

4



--------------------------------------------------------------------------------




any of the Project Documents and any other documents or agreements evidencing,
securing or relating to the Guaranteed Obligations, or any part thereof.
(b)    Guarantor hereby waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, set-off, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by the EPR
Parties hereunder, except a defense of the payment or performance of the
Guaranteed Obligations.
1.12    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives any and all rights they may now or hereafter have under any
agreement, at law or in equity (including any law subrogating the Guarantor to
the rights of the EPR Parties), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the Empire
Developers or any other Person liable for payment of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.
1.13    Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any
time the EPR Parties are required to rescind, restore or return all or part of
any payment, funds, claim or distribution at any time received by the EPR
Parties from, or on behalf of, Guarantor under or with respect to this Guaranty
or pay the amount thereof to another Person for any reason (including the
insolvency, bankruptcy reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by the EPR Parties, and the Guaranteed Obligations hereunder shall continue to
be effective or reinstated, as the case may be, as to such payment as though
such previous payment to the EPR Parties had never been made.
ARTICLE II    

EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR’ OBLIGATIONS
2.1    Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. To the extent permitted by applicable law, and subject only to the
conditions set forth in Section 1.4(a) above, Guarantor hereby consents and
agrees to each of the following and agrees that Guarantor’s obligations under
this Guaranty shall not be released, diminished, impaired, reduced or adversely
affected in any way by any of the following, although without notice to or the
further consent of Guarantor, and waives any common law, equitable, statutory or
other rights (including rights to notice) or defenses that Guarantor might
otherwise have as a result of or in connection with any of the following:.
(a)    Modifications. Any change in the time, manner or place of payment of all
or any part of the Guaranteed Obligations, or in any other term thereof, or any
renewal, extension, increase, alteration, rearrangement, amendment or other
modification to any provision of any of the MDA or any other document,
instrument, contract or understanding between the EPR Parties and the Empire
Developers or any other Person pertaining to the Guaranteed Obligations.

5



--------------------------------------------------------------------------------




(b)    Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that the EPR Parties might extend, grant or give to Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Project Documents.
(c)    Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Project Documents, or of any other document or agreement executed in
connection with the Guaranteed Obligations for any reason whatsoever, including
the fact that (i) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Project Documents or any other document or agreement executed in
connection with the creating of the Guaranteed Obligations, or any part thereof,
acted in excess of their authority, (iv) the Guaranteed Obligations, or any part
thereof, violates applicable usury laws, (v) Guarantor has valid defenses,
claims or offsets (whether at law, in equity or by agreement) that render the
Guaranteed Obligations wholly or partially uncollectible (except a defense of
payment or performance of the Guaranteed Obligations), (vi) the creation,
performance or repayment of the Guaranteed Obligations, or any part thereof (or
the execution, delivery and performance of any document or instrument
representing the Guaranteed Obligations, or any part thereof, or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations, or any part thereof), is illegal, uncollectible,
legally impossible or unenforceable or (vii) any of the Project Documents or any
other document or agreement executed in connection with the Guaranteed
Obligations, or any part thereof, has been forged or otherwise are irregular or
not genuine or authentic.
(d)    Release of Obligors. Any compromise or full or partial release of the
liability of Guarantor or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Project Documents.
(e)    Offset. Any existing or future right of set-off, offset, claim,
counterclaim or defense of any kind or nature against the EPR Parties or any
other Person, which may be available to or asserted by Guarantor, except for the
defense of payment or performance in full of the Guaranteed Obligations.
(f)    Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Guarantor
under this Guaranty.
(g)    Event of Default. Subject to the last sentence of Section 1.1, the
occurrence of any default beyond the expiration of any applicable notice or cure
period (an “Event of Default”) or any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default (a “Default”)
under any of the Project Documents, whether or not the EPR Parties have
exercised any of their rights and remedies under the Project Documents upon the
happening of any such Event of Default or Default.

6



--------------------------------------------------------------------------------




(h)    Actions Omitted. The absence of any action to enforce any of the EPR
Parties’ rights under the MDA or available to the EPR Parties at law, equity or
otherwise, to recover any judgment against the Empire Developers or to enforce a
judgment against the Empire Developers under any of the Project Documents.
(i)    Other Dealings. The occurrence of any other dealing, transaction, matter
or thing between Guarantor and the EPR Parties.
(j)    Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor to the EPR Parties in such
manner as the EPR Parties shall determine in their sole discretion, subject to,
and otherwise in accordance with, the terms of the MDA and the other Project.
(k)    Ownership Interest. Any change in or termination of the ownership
interest of Guarantor (whether direct or indirect).
(l)    Other Circumstances. Any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and the EPR
Parties that the liability of Guarantor hereunder shall be direct and immediate
and that Guarantor shall be obligated to pay the Guaranteed Obligations when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
2.2    Other Obligations of Guarantor. If Guarantor is or becomes liable for any
obligations owed by the Empire Developers to the EPR Parties by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty, and the rights of the EPR Parties
hereunder shall be cumulative of any and all other rights that the EPR Parties
may ever have against Guarantor. The exercise by the EPR Parties of any right or
remedy hereunder or under any other instrument or at law or in equity shall not
preclude the concurrent or subsequent exercise of any right or remedy under any
other instrument or at law or in equity, including the making of multiple
demands hereunder. Further, without in any way diminishing or limiting the
generality of the foregoing, it is specifically understood and agreed that this
Guaranty is given by Guarantor as an additional guaranty to any and all
guarantees as may heretofore have been or may hereafter be executed and
delivered by Guarantor in favor of the EPR Parties, whether relating to the
obligations of the Empire Developers under the Project Documents or otherwise,
and nothing herein shall ever be deemed to replace or be in-lieu of any other
such previous or subsequent guarantees.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties Guarantor hereby represents and warrants,
as to itself only, to the EPR Parties that, on the date hereof and during the
duration of this Guaranty:
(a)    Due Formation, Authorization and Enforceability. If Guarantor is not a
natural person, Guarantor is duly organized and validly existing under the laws
of the

7



--------------------------------------------------------------------------------




jurisdiction of its incorporation or formation, as the case may be, and has full
power and legal right to execute and deliver this Guaranty and to perform under
this Guaranty and the transactions contemplated hereunder. If Guarantor is not a
natural person, Guarantor has taken all necessary action to authorize the
execution, delivery and performance of this Guaranty and the transactions
contemplated hereunder. This Guaranty has been duly authorized, executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws, general principles of equity or other laws of
general application relating to the enforcement of creditor’s rights.
(b)    Benefit to Guarantor. Guarantor hereby acknowledges that the EPR Parties
would not agree to complete their portions of the Development but for the
personal liability undertaken by Guarantor under this Guaranty. (i) Guarantor
has received, or will receive, direct and/or indirect benefit from the
Development and (ii) Guarantor has received, or will receive, direct and/or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
(c)    Reserved.
(d)    No Representation by the EPR Parties. Neither the EPR Parties nor any
other Person has made any representation, warranty or statement to Guarantor or
to any other Person in order to induce Guarantor to execute this Guaranty.
(e)    Solvency. Guarantor has not entered into this Guaranty with the actual
intent to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.
(f)    No Conflicts. The execution and delivery of this Guaranty by Guarantor,
and the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees or injunctions of Governmental
Authorities (collectively, “Legal Requirements”) affecting Guarantor or any of
his or its assets or property, (ii) conflict with, result in a breach of, or
constitute a material default (including any circumstance or event that would be
a default but for the lack of due notice or lapse of time or both) under any of
the terms, conditions or provisions of any of Guarantor’s organizational
documents or any agreement or instrument to which Guarantor is a party, or by
which Guarantor or its assets or property are bound or (iii) result in the
creation or imposition of any lien on any of Guarantor’s assets or property by
any third party.
(g)    Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge, threatened against Guarantor
in any court or by or before any other Governmental Authority, in each case,
which might have consequences that are reasonably likely to materially and
adversely affect the performance of Guarantor’s

8



--------------------------------------------------------------------------------




obligations and duties under this Guaranty. There are no outstanding or unpaid
judgments against Guarantor.
(h)    Consents. No consent, approval, authorization, order or filings of or
with any court or Governmental Authority is required for the execution, delivery
and performance by Guarantor of, or compliance by Guarantor with, this Guaranty
or the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.
(i)    Compliance. To Guarantor’s knowledge, Guarantor is not in default or
violation of any regulation, order, writ, injunction, decree or demand of any
Governmental Authority, the violation or default of which might have
consequences that are reasonably likely to materially and adversely affect the
condition (financial or otherwise) or business of Guarantor or is reasonably
likely to materially and adversely affect its performance hereunder.
(j)    Reserved.
(k)    No Defenses. This Guaranty and the obligations of Guarantor hereunder are
not subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any
kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.
(l)    No Change in Facts or Circumstances; Full and Accurate Disclosure. There
has been no material adverse change in any condition, fact, circumstance or
event, and there is no fact or circumstance presently known to Guarantor that
has not been disclosed to the EPR Parties, in each case that would make the
financial statements or other documents, if any, submitted in connection with
this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or might have
consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise) taken as a whole.
ARTICLE IV    


MISCELLANEOUS
4.1    The EPR Parties’ Benefit; No Impairment of Project Documents. This
Guaranty is for the benefit of the EPR Parties and (subject to Section 4.20
below) their successors and assigns and nothing contained herein shall impair,
as between the Empire Developers and the EPR Parties, the respective obligations
of the Empire Developers and the EPR Parties under the Project Documents.
4.2    Successors and Assigns; Binding Effect. This Guaranty shall be binding
upon Guarantor and its respective heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. Notwithstanding anything to the contrary

9



--------------------------------------------------------------------------------




herein, Guarantor may in no event delegate or transfer its obligations under, or
be released from, this Guaranty, except in accordance with the terms of this
Guaranty.
4.3    The Empire Developers. The term “Empire Developers” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of or by the Empire Developers or any interest in the
Empire Developers.
4.4    Costs and Expenses. If Guarantor should breach or fail to timely perform
any provision of this Guaranty, Guarantor shall, within ten (10) Business Days
after demand by any of the EPR Parties, pay to the EPR Parties any and all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees and expenses) actually incurred by the EPR Parties in
connection with the enforcement hereof or the preservation of the EPR Parties’
rights hereunder. The covenant contained in this Section shall survive the
payment and performance of the Guaranteed Obligations.
4.5    Not a Waiver; No Set-Off. The failure of any party to enforce any right
or remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, the EPR Parties shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount. The EPR Parties shall not be required to mitigate damages or
take any other action to reduce, collect or enforce any of the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against the Empire Developers or that
Guarantor has or may hereafter have against the EPR Parties shall be available
hereunder to Guarantor, except a defense of the payment or performance of the
Guaranteed Obligations.
4.6    PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
4.7    No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by the EPR Parties, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to,
or demand on, Guarantor, shall entitle Guarantor to any other or future notice
or demand in the same, similar or other circumstances.
4.8    Separate Remedies. Each and all of the EPR Parties’ rights and remedies
under this Guaranty and each of the other Project Documents are intended to be
distinct, separate and cumulative and no such right or remedy herein or therein
mentioned is intended to be in exclusion of or a waiver of any other right or
remedy available to the EPR Parties.
4.9    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty

10



--------------------------------------------------------------------------------




shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.
4.10    Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (i) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) “including” means “including, but not limited to” and
“including, without limitation” and (iii) the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
4.11    Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.
4.12    Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.
4.13    Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.
4.14    Notices. All notices, consents, approvals and requests required or
permitted hereunder (“Notices”) shall be given in writing and shall be effective
only if given as follows: (a) by hand delivery; (b) by deposit in the United
States mail as first class certified mail, return receipt requested, postage
paid; (c) by overnight nationwide commercial courier service; or (d) by email
transmission; provided, that in the case of delivery pursuant to clause (d) a
confirmation copy is delivered by duplicate notice in accordance with any of
clauses (a) through (c) immediately above, in each case, to the party intended
to receive the same at the following address(es):
If to any of the EPR Parties:
EPR Properties


Attention: Asset Management

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Telephone:
(816) 472-1700


Facsimile:
(816) 472-5794


11



--------------------------------------------------------------------------------




With a copy to:
EPR Properties


Attention: General Counsel

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Telephone:
(816) 472-1700


Facsimile:
(816) 472-5794

And a copy to:
Zarin & Steinmetz


81 Main Street, Suite 415

White Plains, New York 10601
Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800

Facsimile:    (914) 683-5490


If to Guarantor :    
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000
With a copy to:
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Nan Horner
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000

And a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza



12



--------------------------------------------------------------------------------




New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999


Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 4.14. Notices shall be deemed to
have been given on the date they are actually received; provided, that the
inability to deliver Notices because of a changed address of which no Notice was
given, or rejection or refusal to accept any Notice offered for delivery shall
be deemed to be receipt of the Notice as of the date of such inability to
deliver or rejection or refusal to accept delivery. Failure or delay in
delivering copies of any Notice within any corporation or firm to the persons
designated to receive copies shall in no way adversely affect the effectiveness
of such Notice.
4.15    GOVERNING LAW. (1) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES, TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(A)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR ANY OF THE EPR
PARTIES ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. GUARANTOR AND, BY ACCEPTANCE OF
THIS GUARANTY, THE EPR PARTIES HEREBY EACH (i) IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (iii)
IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION
4.14 HEREOF (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).
4.16    TRIAL BY JURY. GUARANTOR AND, BY ACCEPTANCE OF THIS GUARANTY, THE EPR
PARTIES, TO THE FULLEST EXTENT THAT EACH MAY LAWFULLY DO SO, HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY

13



--------------------------------------------------------------------------------




IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND THE EPR PARTIES AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND THE EPR PARTIES
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND THE EPR PARTIES.
4.17    Brokers and Financial Advisors. Guarantor hereby represents that neither
Guarantor nor any of its affiliates has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Guaranty and/or the other Project
Documents. Guarantor agrees to indemnify and hold the EPR Parties harmless from
and against any and all claims, liabilities, costs and expenses of any kind in
any way relating to or arising from a claim by any Person that such Person acted
on behalf of Guarantor or any of its affiliates in connection with the
transactions contemplated in this Guaranty and/or the other Project Documents.
The provisions of this Section shall survive the expiration and termination of
this Guaranty.
4.18    Exculpation. There shall be no recourse hereunder to any constituent
entity or individual or any member, shareholder, principal, affiliate or partner
of Guarantor, direct or indirect, nor any director, officer, employee, agent or
representative of any of them.
4.19    Termination. Subject to Section 1.13 above, this Guaranty will
automatically terminate and be of no further force or effect upon the date (the
“Termination Date”) that is the earliest to occur of the following: (a) the full
and complete satisfaction of the Guaranteed Obligations; (b) all events
described under Section 7 of the MDA and the Project Opening Date have occurred;
or (c) the earlier termination of the MDA in accordance with its terms. The EPR
Parties shall promptly, upon request, execute and deliver to Guarantor any
instrument reasonably requested by Guarantor to evidence such termination,
provided that no such documentation shall be required to effectuate any such
termination.
4.20    Assignment. The EPR Parties shall not assign any of their rights or
obligations under this Guaranty except in connection with a transfer pursuant
to, and in accordance with, Section 13.20 of the MDA.
[No Further Text on this Page; Signature Page Follows]





14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty all as of the
day and year first above written.
GUARANTOR:

EMPIRE RESORTS, INC., a Delaware corporation


By:    /s/ Joseph A. D'Amato    
    Name: Joseph A. D'Amato
    Title: Chief Executive Officer













Completion Guaranty (Empire)
Signature Page

